Exhibit 10.2
EXECUTION VERSION
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into by and between RHI Entertainment, LLC (together with any predecessor or
successor thereto, the “Company”) and Peter von Gal (“the “Executive”), as of
December 10, 2008.
WITNESSETH:
     WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated November 8, 2007 and effective as of January 12, 2006 (the
“Employment Agreement”);
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
in certain respects.
     NOW, THEREFORE, in consideration of the premises and their mutual covenants
and promises contained herein, the Company and Executive agree to the following:

  1.   Paragraph 1(i) of the Agreement is hereby amended and restated in its
entirety as follows:

“The Executive shall have “Good Reason” to resign his employment during the
period of two years which follows the occurrence (without the Executive’s prior
written consent) of any of the following: (i) failure of the Company to make any
material payment under this Agreement; (ii) the Company’s material breach of
this Agreement (with the exception of a breach or violation of paragraph 2(c)(i)
or 2(c)(ii), which will not constitute Good Reason or be considered a breach of
the Employment Agreement); or (iii) relocation of the Company’s principal office
from the New York metropolitan area; provided, however, that the Executive may
not resign his employment for Good Reason unless: (A) the Executive has provided
the Company with at least 30 days prior written notice of his intent to resign
for Good Reason (which notice must be provided within 90 days following the
occurrence of the event(s) purported to constitute Good Reason and must set
forth such event(s) purported to constitute Good Reason); and (B) the Company
has not remedied the alleged violation(s) within the 30-day period.”

  2.   Paragraph 2(b) of the Agreement is hereby amended and restated in its
entirety as follows:

“Term of Employment. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on January 12, 2009 (the “Effective Date”) and
ending on the second anniversary thereof, unless earlier terminated as

1



--------------------------------------------------------------------------------



 



EXECUTION VERSION
provided in Section 4. The employment term hereunder shall automatically be
extended for successive one-year periods (“Extension Terms”) unless either party
gives notice of non-extension to the other no later than 30 days prior to the
expiration of the then-applicable Term.”

  3.   Paragraph 3(a) of the Agreement is hereby amended and restated in its
entirety as follows:

“Annual Base Salary. During the Term, the Executive shall receive a base salary
(the “Annual Base Salary”) at a rate of $1,128,125 per annum, which amount shall
be increased by 5% per annum on a cumulative basis on each anniversary of the
Effective Date. The Annual Base Salary shall be payable in accordance with the
customary payroll practices of the Company.”

  4.   All other provisions of the Employment Agreement not affected by this
Amendment shall remain in full force and effect.

     IN WITNESS WHEREOF, THE COMPANY and Executive have freely and voluntarily
executed this Agreement as of the date and year first above written.

                  RHI Entertainment, LLC    
 
           
 
  By:   /s/ Henry S. Hoberman     
 
     
 
   
 
  Title:   Executive Vice President & General Counsel     
 
     
 
   
 
                /s/ Peter von Gal                   Peter von Gal    
 
                Residence:         1795 Shippan Avenue         Stamford, CT
06902    

2